Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 02/16/2022.
Claims 1 – 20 have been examined; wherein claims 1 – 20 have been amended.
Claims 1 – 20 are being finally rejected.

Response to Amendment
Objection for specification is withdrawn in view of Applicant’s amendments.
Objections for claims 1 – 20 are withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicant’s arguments dated 02/16/2022 with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments.
Applicant’s arguments dated on 02/16/2022 regarding claims 1, 8, and 15 have been fully considered but they are not persuasive.
Regarding amended claim 1, Applicant argues that “With the current amendments of the independent claims, the claimed feature of ‘wherein the client application is to communicate with the automation artifact editor to initiate debugging of a first automation artifact, and, in response, the automation artifact worker instructs the 
Examiner respectfully disagrees.
First, Reisbich discloses an automation artifact editor (Reisbich; Fig. 1, [0018] … The development environment 105 (process automation system, worker, artifact editor) can be an integrated development environment or IDE and include an integrated set of other development tools in addition to the dry-run simulator tool 110…; [0032] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes additional development tools including…a process model editor 255… The process model editor 255 can provide functionality for building and editing a business process model (artifact)…)
As disclosed in paragraph [0018], Reisbich’s development environment is an integrated development environment (IDE) which comprises dry-run simulation tool and process model editor components.  These components enable Reisbich to create, 
Thus, Reisbich also discloses the client application is to communicate with the automation artifact editor to initiate debugging of a first automation artifact (Reisbich; Fig. 3B, [0035 – 0037] …A dry run can be initiated 350, for instance, by a user (user uses client 130, 135) using a integrated development environment that includes a dry-run simulation tool. A particular business process model can be identified and debugged using the dry-run simulation tool…; Fig. 1, [0018] … The development environment 105 (worker, artifact editor) can be an integrated development environment or IDE  and include an integrated set of other development tools in addition to the dry-run simulator tool 110…, Fig. 2, development environment 105 includes editor 235 and dry-run simulator tool 110) based on receipt at the automation artifact editor user interface of an instruction to initiate debugging of the first automation artifact (Reisbich; Fig. 3B, [0035] … A dry run can be initiated 350, for instance, by a user using a integrated development environment (worker, artifact editor) that includes a dry-run simulation tool. A particular business process model can be identified and debugged using the dry-run simulation tool…),  and, in response, the automation artifact worker creates a debug package [ instructs the automation agent to execute the first automation artifact in debug mode and the client application presents debug information associated with the execution of the first automation artifact via the automation artifact editor user interface (Reisbich; Fig. 3B, [0035 – 0037] … A particular business process model (debug package) can be identified and debugged using the dry-run (in debug mode)… An event is identified 360 and simulation (and, if necessary, debugging) of the event is initiated. The event can be checked 362 to see if input or output data needed for the event are properly specified. If it is determined that input/output mapping of the event have been under- or improperly-specified, the user can be prompted to define or provide 365 test values or specifications for the input/output mapping…; also, see Figs. 4A – 4F and 5A – 5E.)
But, Reisbich does not explicitly teach the automation artifact worker creates a debug package including an immutable version of the first automation artifact.
However, Davis teaches the automation artifact worker creates a debug package including an immutable version of the first automation artifact (Davis; [0012 – 0014] In accordance with some aspects of the subject matter described herein, instructions provided in a diagnostic workflow file (debug package) can be used to control future diagnostic operations of a debugger without user interaction with the debugger while the debugger is executing…The instructions in the diagnostic workflow file can be executed conditionally based on any combination of the state of: one or more program variables, one or more diagnostic primitives and/or one or more diagnostic variables…; [0015 – 0017] A diagnostic workflow file can be created that includes diagnostic instructions that can be conditionally or unconditionally performed in a running application…A workflow (artifact) comprising one or more instructions for one or more uniquely-identified breakpoints can be specified in the diagnostic workflow file.  A workflow comprising one or more instructions for one or more types of exceptions can be specified in the diagnostic workflow file… The diagnostic workflow engine can perform debug operations as directed by the diagnostic workflow file. The diagnostic Instructions in workflow are included in the diagnostic workflow file, and diagnostic workflow engine debugs as directed by the diagnostic workflow file and description in the workflow [Wingdings font/0xE0] diagnostic workflow file and workflow are not modified [Wingdings font/0xE0] the diagnostic workflow file includes version of automation artifact that is immutable.
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Davis teachings into Reisbich invention to allow Reisbich to explicitly create a debug package that includes artifact that is immutable as suggested by Davis ([0015 – 0017].)
Reisbich and Davis read onto limitations of claim 1, as a result, claim 1 and its dependent claims remain rejected. 
Claims 8 and 15 recite limitations “receiving, at the automation artifact editor, second user manipulations of the automation artifact editor user interface displayed on the client application, the second user manipulations to initiate debugging of the automation artifact; creating a debug package including an immutable version of the automation artifact; instructing, by an automation artifact worker of the process automation system and in response to the second user manipulations, an automation agent of the local system to execute the automation artifact in a debug mode” in a similar manner as claim 1.  Therefore, they and their dependent claims remain rejected for the same reasons.


Claim Objections
Claims 12-14 are objected to because of the following informalities:  
Claim 12, Line 2, “the processor artifact editor” lacks proper antecedent basis and “a” before “processing automation system” should be --the--.
Claims 13 and 14 depend on claim 12 and inherit the same issue.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reisbich (Pub. No. US 2013/0305212 A1) in view of DAVIS (Pub. No. US 2017/0300400 A1; hereinafter Davis.)

Claim 1
Reisbich teaches a system comprising (Reisbich; [0018] FIG. 1 illustrates an example computing system 100 including a development environment 105 that includes a dry-run simulation tool 110…): 
a process automation system comprising an automation artifact editor and an automation artifact worker (Reisbich; Fig. 1, [0018] … The development environment 105 (process automation system, worker, artifact editor) can be an integrated development environment or IDE and include an integrated set of other development tools in addition to the dry-run simulator tool 110…; [0032] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes additional development tools including…a process model (artifact)…); and 
a local system comprising: 
a client application to present an automation artifact editor user interface (Reisbich; [0018 – 0019] …Clients 130, 135 (local system), as well as other users external to environment 100, can, directly or indirectly (e.g., via a proxy, virtual machine interface, etc.) access and perform operations, testing, and dry runs using the development environment 105…, [0027 – 0028] …Each client 130, 135 can include a graphical user interface (GUI) (client application)… A GUI can comprise a graphical user interface operable to allow the user to interface with at least a portion of environment 100 for any suitable purpose, including allowing a user to interact with one or more software applications, including the development environment 105… the GUI can be any graphical user interface, such as a web browser (client application)…; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes…a process model editor 255… the process model editor 255 can provide a graphical editing environment allowing users to edit, add, and delete events in a process model…), to receive user manipulations of the automation artifact editor user interface, and to communicate with the automation artifact editor to create automation artifacts based on the received user manipulations (Reisbich; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes…a process model editor 255…The process model editor 255 can provide functionality for building and editing a business process model (artifact)…the process model editor 255 can ; and 
an automation agent to receive the automation artifacts from the automation artifact worker and to execute the automation artifacts in response to first commands from the automation artifact worker (Reisbich; Fig. 1, [0018] … The development environment 105 (worker) can be an integrated development environment or IDE and include an integrated set of other development tools in addition to the dry-run simulator tool 110…In some instances, at least a portion (automation agent) of the development environment 105, including the dry-run simulation tool 110, can be installed on the client devices 130, 135 themselves, and interact with a backend portion of the development environment 105 remote from the client devices 130, 135…; [0027 – 0028] …Each client 130, 135 can include a graphical user interface (GUI) (client application, automation agent)…A GUI can comprise a graphical user interface operable to allow the user to interface with at least a portion of environment 100 for any suitable purpose, including allowing a user to interact with one or more software applications, including the development environment 105… the GUI can be any graphical user interface, such as a web browser (client application, automation agent)…; Fig. 2, [0030 – 0033] …In some implementations, the dry-run simulation tool 110 can include a simulator module 210 and an error resolution module 220.  One or more business process models 112 (artifacts) can be stored in a memory 115 accessible to or associated with the dry-run simulation tool 110 (part of IDE). The simulator module 210 can be adapted to perform a step-through simulation of each event in a path of a process model…; Figs. 3A & 3B, [0034 – 0037]), 
wherein the client application is to communicate with the automation artifact editor to initiate debugging of a first automation artifact (Reisbich; Fig. 3B, [0035 – 0037] …A dry run can be initiated 350, for instance, by a user (user uses client 130, 135) using a integrated development environment that includes a dry-run simulation tool. A particular business process model can be identified and debugged using the dry-run simulation tool…; Fig. 1, [0018] … The development environment 105 (worker, artifact editor) can be an integrated development environment or IDE  and include an integrated set of other development tools in addition to the dry-run simulator tool 110…, Fig. 2, development environment 105 includes editor 235 and dry-run simulator tool 110) based on receipt at the automation artifact editor user interface of an instruction to initiate debugging of the first automation artifact (Reisbich; Fig. 3B, [0035] … A dry run can be initiated 350, for instance, by a user using a integrated development environment (worker, artifact editor) that includes a dry-run simulation tool. A particular business process model can be identified and debugged using the dry-run simulation tool…),  and, in response, the automation artifact worker creates a debug package [ instructs the automation agent to execute the first automation artifact in debug mode and the client application presents debug information associated with the execution of the first automation artifact via the automation artifact editor user interface (Reisbich; Fig. 3B, [0035 – 0037] … A particular business process model (debug package) can be identified and debugged using the dry-run simulation tool (in debug mode)… An event is identified 360 and simulation (and, if necessary, debugging) of the event is initiated. The event can be checked 362 to see if 
But, Reisbich does not explicitly teach the automation artifact worker creates a debug package including an immutable version of the first automation artifact.
However, Davis teaches the automation artifact worker creates a debug package including an immutable version of the first automation artifact (Davis; [0012 – 0014] In accordance with some aspects of the subject matter described herein, instructions provided in a diagnostic workflow file (debug package) can be used to control future diagnostic operations of a debugger without user interaction with the debugger while the debugger is executing…The instructions in the diagnostic workflow file can be executed conditionally based on any combination of the state of: one or more program variables, one or more diagnostic primitives and/or one or more diagnostic variables…; [0015 – 0017] A diagnostic workflow file can be created that includes diagnostic instructions that can be conditionally or unconditionally performed in a running application…A workflow (artifact) comprising one or more instructions for one or more uniquely-identified breakpoints can be specified in the diagnostic workflow file.  A workflow comprising one or more instructions for one or more types of exceptions can be specified in the diagnostic workflow file… The diagnostic workflow engine can perform debug operations as directed by the diagnostic workflow file. The diagnostic workflow engine can initialize the state (e.g., to enabled or disabled) for each production diagnostic event according to the description in the workflow…) Instructions in workflow are included in the diagnostic workflow file, and diagnostic workflow engine debugs as directed by the diagnostic workflow file and description in the workflow [Wingdings font/0xE0] diagnostic workflow file does not change [Wingdings font/0xE0] the diagnostic workflow file includes version of automation artifact that is immutable.
Reisbich and Davis are in the same analogous art as they are in the same field of endeavor, managing artifacts.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Davis teachings into Reisbich invention to allow Reisbich to explicitly create a debug package that includes artifact that is immutable as suggested by Davis ([0015 – 0017].)

Claim 2
Reisbich also teaches 
the process automation system comprising a runtime backend to receive the debug information from the automation artifact worker and to store the debug information (Reisbich; Fig. 3B, [0035 – 0037] … A particular business process model can be identified and debugged using the dry-run simulation tool (part of development environment 105, backend)… An event is identified 360 and simulation (and, if necessary, debugging) of the event is initiated. The event can be checked 362 to see if input or output data needed for the event are properly specified. If it is determined that input/output mapping of the event have been under- or improperly-specified, the user can be prompted to define or provide 365 test values or specifications for the input/output mapping…As with checks 352, 362, in response to determining 368 that error (debug information) is stored in memory,
wherein the automation artifact editor requests the debug information from the runtime backend (Reisbich; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes…a process model editor 255…; Fig. 3B, [0035 – 0037] … A particular business process model can be identified and debugged using the dry-run simulation tool (backend)…), development environment 105 edits and debugs artifacts.

Claim 3
Reisbich also teaches during the execution of the first automation artifact, the automation artifact editor provides commands to the automation artifact worker to control the execution of the first automation artifact (Reisbich; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 (part of development environment 105, worker) that includes…a process model editor 255…; Fig. 3B, [0035 – 0037] FIG. 3B is a flowchart 345 illustrating another example of a computer process for performing a dry-run of a business process model (artifact) in a design-time environment.  A dry run can be initiated 350, for instance, by a user using a integrated development environment that includes a dry-run simulation tool…; Fig. 2, [0030 – 0033] …In some implementations, the dry-run simulation tool 110 can include a simulator module 210 and an error development environment 105 edits and debugs artifacts.

Claim 4
Reisbich does not explicitly teach the commands from the automation artifact editor include a command to set a breakpoint.
However, Davis teaches the commands from the automation artifact editor include a command to set a breakpoint (Davis; [0015 – 0016] …The diagnostic workflow file can be used to specify conditional or unconditional breakpoint processing (command) that is to be inserted into executing code and conditional or unconditional exception processing that is to be performed in a fashion similar to that used for live debugging…A workflow comprising one or more instructions for one or more uniquely-identified breakpoints can be specified in the diagnostic workflow file…; [0024] A diagnostic workflow engine such as workflow engine 116 (artifact editor) may perform the processing (command) specified in the diagnostic workflow file 120. For example, the diagnostic workflow engine may enable a second breakpoint (breakpoint B) if a first breakpoint (breakpoint A) has already been encountered. The diagnostic workflow engine may enable a particular breakpoint if an exception of a specified type is thrown…)


Claim 5
Reisbich also teaches 
the process automation system further comprises a process artifact editor and a process artifact worker  (Reisbich; Fig. 1, [0018] … The development environment 105 (process automation system, worker) can be an integrated development environment or IDE and include an integrated set of other development tools in addition to the dry-run simulator tool 110…; [0032] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes additional development tools including…a process model editor 255 (artifact editor)… The process model editor 255 can provide functionality for building and editing a business process model…), 
wherein the client application is to present a process artifact editor user interface (Reisbich; [0018 – 0019] …Clients 130, 135 (local system), as well as other users external to environment 100, can, directly or indirectly (e.g., via a proxy, virtual machine interface, etc.) access and perform operations, testing, and dry runs using the development environment 105…, [0027 – 0028] …Each client 130, 135 can include a graphical user interface (GUI) (client application)… A GUI can comprise a graphical (UI) allowing users to edit, add, and delete events in a process model…), to receive user manipulations of the process artifact editor user interface, and to communicate with the process artifact editor to create process artifacts based on the received user manipulations of the process artifact editor user interface (Reisbich; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes…a process model editor 255…The process model editor 255 can provide functionality for building and editing a business process model (artifact)…the process model editor 255 can provide a graphical editing environment allowing users to edit, add, and delete events in a process model…), the system further comprising: 
a cloud-based system comprising a process agent to receive process artifacts from the process artifact worker and to execute the process artifacts in response to second commands from the process artifact worker (Reisbich; Fig. 1, [0018] FIG. 1 illustrates an example computing system 100 including a development environment 105 that includes a dry-run simulation tool 110…In still other examples, the development environment 105 (process agent, worker) can be provided as a distributed software environment, such as a cloud computing system…; Fig. 2, [0030 – 0033] …in some implementations, the dry-run simulation tool 110 can include a simulator module 210 and an error resolution module 220. One or more business process models 112 , 
wherein the client application is to communicate with the process artifact editor to initiate debugging of a first process artifact (Reisbich; Fig. 3B, [0035 – 0037] …A dry run can be initiated 350, for instance, by a user (user uses client 130, 135) using a integrated development environment that includes a dry-run simulation tool. A particular business process model can be identified and debugged using the dry-run simulation tool…; Fig. 1, [0018] … The development environment 105 (worker) can be an integrated development environment or IDE and include an integrated set of other development tools in addition to the dry-run simulator tool 110…, Fig. 2, development environment 105 includes editor 235 and dry-run simulator tool 110; [0027 – 0028] …Each client 130, 135 can include a graphical user interface (GUI)… the GUI can be any graphical user interface, such as a web browser (client application)…) and, in response, the process artifact worker instructs the process agent to execute the first process artifact and the client application presents debug information associated with the execution of the first process artifact via the process artifact editor user interface (Reisbich; Fig. 3B, [0035 – 0037] … A particular business process model can be identified and debugged using the dry-run simulation tool… An event is identified 360 and simulation (and, if necessary, debugging) of the event is 

Claim 6
Reisbich also teaches 
the process automation system comprising a runtime backend to receive the debug information associated with the execution of the first process artifact from the process artifact worker (Reisbich; Fig. 3B, [0035 – 0037] … A particular business process model can be identified and debugged using the dry-run simulation tool (part of development environment 105, backend)… An event is identified 360 and simulation (and, if necessary, debugging) of the event is initiated. The event can be checked 362 to see if input or output data needed for the event are properly specified. If it is determined that input/output mapping of the event have been under- or improperly-specified, the user can be prompted to define or provide 365 test values or specifications for the input/output mapping…As with checks 352, 362, in response to determining 368 that control conditions have been inadequately specified, the dry-run can be paused, to allow the user to submit 370 quick-fix inputs to temporarily remedy the error and allow the dry-run simulation to resume…; Fig. 2 & [0030 – 0032]; and Figs. 4A – 4F and 5A – 5E.), error (debug information) is stored in memory, and 
wherein the process artifact editor requests the debug information associated with the execution of the first process artifact from the runtime backend (Reisbich; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes…a process model editor 255…; Fig. 3B, [0035 – 0037] … A particular business process model can be identified and debugged using the dry-run simulation tool (backend)…), development environment 105 edits and debugs artifacts.

Claim 7
Reisbich also teaches during the execution of the first process artifact, the process artifact editor provides commands to the process artifact worker to control the execution of the first process artifact (Reisbich; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 (part of development environment 105, worker) that includes…a process model editor 255…; Fig. 3B, [0035 – 0037] FIG. 3B is a flowchart 345 illustrating another example of a computer process for performing a dry-run of a business process model (artifact) in a design-time environment.  A dry run can be initiated 350, for instance, by a user using a integrated development environment that includes a dry-run simulation tool…; Fig. 2, [0030 – 0033] …In some implementations, the dry-run simulation tool 110 can include a simulator module 210 and an error resolution module 220. One or more business process models 112 can be stored in a memory 115 accessible to or associated with the dry-run simulation tool 110. The simulator module 210 can be adapted to perform a step-through simulation of each development environment 105 edits and debugs artifacts.

Claim 8
Reisbich teaches a computer-implemented method, comprising: 
receiving, at an automation artifact editor of a process automation system (Reisbich; Fig. 1, [0018] … The development environment 105 (process automation system, worker, artifact editor) can be an integrated development environment or IDE and include an integrated set of other development tools in addition to the dry-run simulator tool 110…; [0032] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 (artifact editor) that includes…a process model editor 255. The process model editor 255 can provide functionality for building and editing a business process model (artifact)…), user manipulations of an automation artifact editor user interface displayed on a client application of a local system (Reisbich; [0018 – 0019] …Clients 130, 135 (local system), as well as other users external to environment 100, can, directly or indirectly (e.g., via a proxy, virtual machine interface, etc.) access and perform operations, testing, and dry runs using the development environment 105…, [0027 – 0028] …Each client 130, 135 can include a graphical user interface (GUI) (client application)… A GUI can comprise a graphical user interface operable to allow the user to interface with at least a portion of environment 100 for any suitable purpose, including allowing a user to interact with one or more software applications, including the development environment 105 (artifact editor)… the GUI can be any graphical user interface, such as a web browser (client application, automation agent)…; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes…a process model editor 255…The process model editor 255 can provide functionality for building and editing a business process model (artifact)…the process model editor 255 can provide a graphical editing environment allowing users to edit, add, and delete events in a process model…); 15Attorney Docket No: 200078US01 
creating, by the automation artifact editor, an automation artifact based on the received user manipulations (Reisbich; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes…a process model editor 255…The process model editor 255 can provide functionality for building and editing a business process model (artifact)…the process model editor 255 can provide a graphical editing environment allowing users to edit, add, and delete events in a process model…); 
receiving, at the automation artifact editor, second user manipulations of the automation artifact editor user interface displayed on the client application, the second user manipulations to initiate debugging of the automation artifact (Reisbich; Fig. 3B, [0035 – 0037] …A dry run can be initiated 350, for instance, by a user using a integrated development environment that includes a dry-run simulation tool.  A particular business process model can be identified and debugged using the dry-run simulation tool…; [0027 – 0028] …Each client 130, 135 can include a graphical user interface (GUI) (client application)… A GUI can comprise a graphical user interface operable to allow the user to interface with at least a portion of environment 100 for any ; 
instructing, by an automation artifact worker of the process automation system and in response to the second user manipulations, an automation agent of the local system to execute the automation artifact in a debug mode (Reisbich; [0018] …In some instances, at least a portion (automation agent) of the development environment 105, including the dry-run simulation tool 110, can be installed on the client devices 130, 135 themselves, and interact with a backend portion of the development environment 105 remote from the client devices 130, 135…; [0027 – 0028] …Each client 130, 135 can include a graphical user interface (GUI) (client application)…the GUI can be any graphical user interface, such as a web browser (client application, automation agent)…; Fig. 2, [0030 – 0033] …In some implementations, the dry-run simulation tool 110 can include a simulator module 210 and an error resolution module 220.  One or more business process models 112 (artifacts) can be stored in a memory 115 accessible to or associated with the dry-run simulation tool 110 (part of IDE). The simulator module 210 can be adapted to perform a step-through simulation of each event in a path of a process model…; Figs. 3A & 3B, [0034 – 0037]); and 
presenting, by the automation artifact editor user interface displayed on the client application, debug information associated with the execution of the automation artifact (Reisbich; Fig. 3B, [0035 – 0037] … A particular business process model can be identified and debugged using the dry-run simulation tool… An event is identified 360 and simulation (and, if necessary, debugging) of the event is initiated. The event can be checked 362 to see if input or output data needed for the event are 
But, Reisbich does not explicitly teach creating a debug package including an immutable version of the first automation artifact.
However, Davis teaches creating a debug package including an immutable version of the first automation artifact (Davis; [0012 – 0014] In accordance with some aspects of the subject matter described herein, instructions provided in a diagnostic workflow file (debug package) can be used to control future diagnostic operations of a debugger without user interaction with the debugger while the debugger is executing…The instructions in the diagnostic workflow file can be executed conditionally based on any combination of the state of: one or more program variables, one or more diagnostic primitives and/or one or more diagnostic variables…; [0015 – 0017] A diagnostic workflow file can be created that includes diagnostic instructions that can be conditionally or unconditionally performed in a running application…A workflow (artifact) comprising one or more instructions for one or more uniquely-identified breakpoints can be specified in the diagnostic workflow file.  A workflow comprising one or more instructions for one or more types of exceptions can be specified in the diagnostic workflow file… The diagnostic workflow engine can perform debug operations as directed by the diagnostic workflow file. The diagnostic workflow engine can initialize the state (e.g., to enabled or disabled) for each production diagnostic event according to the description in the workflow…) Instructions in workflow are included in the diagnostic workflow file, and diagnostic workflow engine debugs as directed by the diagnostic workflow file and description in the workflow [Wingdings font/0xE0] diagnostic workflow file does not change [Wingdings font/0xE0] the diagnostic workflow file includes version of automation artifact that is immutable.
Reisbich and Davis are in the same analogous art as they are in the same field of endeavor, managing artifacts.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Davis teachings into Reisbich invention to allow Reisbich to explicitly create a debug package that includes artifact that is immutable as suggested by Davis ([0015 – 0017].)

Claim 9
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 12
Reisbich also teaches 
receiving, at the process artifact editor of a process automation system, user manipulations of a process artifact editor user interface displayed on the client application (Reisbich; [0018 – 0019] …Clients 130, 135 (local system), as well as other users external to environment 100, can, directly or indirectly (e.g., via a proxy, virtual machine interface, etc.) access and perform operations, testing, and dry runs using the development environment 105…, [0027 – 0028] …Each client 130, 135 can include a graphical user interface (GUI) (client application)… A GUI can comprise a graphical user interface operable to allow the user to interface with at least a portion of environment 100…; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes…a process model editor 255… the process model editor 255 can provide a graphical editing environment (UI) allowing users to edit, add, and delete events in a process model (artifact)…); 
creating, by the process artifact editor, a process artifact based on the received user manipulations of the process artifact editor user interface (Reisbich; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 (artifact editor) that includes…a process model editor 255…The process model editor 255 can provide functionality for building and editing a business process model (artifact)…the process model editor 255 can provide a graphical editing environment allowing users to edit, add, and delete events in a process model…), 
receiving, at the process artifact editor, second user manipulations of the process artifact editor user interface displayed on the client application, the second user manipulations to initiate debugging of the process artifact (Reisbich; Fig. 3B, [0035 – 0037] …A dry run can be initiated 350, for instance, by a user using a integrated development environment that includes a dry-run simulation tool.  A particular business process model can be identified and debugged using the dry-run simulation tool…)
instructing, by a process artifact worker of the process automation system and in response to the second user manipulations of the process artifact editor user interface, a process agent of the local system to execute the process artifact (Reisbich; Fig. 1, [0018] … The development environment 105 can be an integrated development environment or IDE (process artifact worker, process agent) and include an integrated set of other development tools in addition to the dry-run simulator tool 110…; Fig. 2, [0030 – 0033] …In some implementations, the dry-run simulation tool 110 can include a simulator module 210 and an error resolution module 220.  One or more business process models 112 (artifacts) can be stored in a memory 115 accessible to or associated with the dry-run simulation tool 110 (part of IDE). The simulator module 210 can be adapted to perform a step-through simulation of each event in a path of a process model…; Figs. 3A & 3B, [0034 – 0037]); and 
presenting, by the process artifact editor user interface displayed on the client application, debug information associated with the execution of the process artifact (Reisbich; Fig. 3B, [0035 – 0037] … A particular business process model can be identified and debugged using the dry-run simulation tool… An event is 

Claim 13
Reisbich also teaches 
receiving the debug information associated with the execution of the process artifact from the process artifact worker at a runtime backend of the process automation system (Reisbich; Fig. 3B, [0035 – 0037] … A particular business process model can be identified and debugged using the dry-run simulation tool (part of development environment 105, backend)… An event is identified 360 and simulation (and, if necessary, debugging) of the event is initiated. The event can be checked 362 to see if input or output data needed for the event are properly specified. If it is determined that input/output mapping of the event have been under- or improperly-specified, the user can be prompted to define or provide 365 test values or specifications for the input/output mapping…As with checks 352, 362, in response to determining 368 that control conditions have been inadequately specified, the dry-run can be paused, to allow the user to submit 370 quick-fix inputs to temporarily remedy the error and allow the dry-run simulation to resume…; Fig. 2 & [0030 – 0032]; and Figs. 4A – 4F and 5A – 5E.), error (debug information) is stored in memory; and 
storing the debug information associated with the execution of the process artifact at the runtime backend (Reisbich; Fig. 3B, [0035 – 0037] … A particular business process model can be identified and debugged using the dry-run simulation tool (part of development environment 105, backend)… An event is identified 360 and simulation (and, if necessary, debugging) of the event is initiated. The event can be checked 362 to see if input or output data needed for the event are properly specified. If it is determined that input/output mapping of the event have been under- or improperly-specified, the user can be prompted to define or provide 365 test values or specifications for the input/output mapping…As with checks 352, 362, in response to determining 368 that control conditions have been inadequately specified, the dry-run can be paused, to allow the user to submit 370 quick-fix inputs to temporarily remedy the error and allow the dry-run simulation to resume…; Fig. 2 & [0030 – 0032]; and Figs. 4A – 4F and 5A – 5E.), error (debug information) is stored in memory, 
wherein the process artifact editor requests the debug information associated with the execution of the process artifact from the runtime backend (Reisbich; [0032 – 0033] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 that includes…a process model editor 255…; Fig. 3B, [0035 – 0037] … A particular business process model can be identified and debugged using the dry-run simulation tool (backend)…), development environment 105 edits and debugs artifacts.

Claim 14


Claim 15
This is a system version of the rejected method version in claim 8; therefore, it is rejected for the same reasons.  Furthermore, Reisbich also teaches a system comprising a memory storing processor-executable program code, a processing unit (Reisbich; Fig. 1, [0020] …In some instances a development environment 105 can be hosted on a common computing system, server, or server pool, and share computing resources, including shared memory, processors…), an artifact editor of a process automation system (Reisbich; Fig. 1, [0018] … The development environment 105 (process automation system, worker, artifact editor) can be an integrated development environment or IDE and include an integrated set of other development tools in addition to the dry-run simulator tool 110…; [0032] As shown in FIG. 2, the dry-run simulation tool 110 can be integrated with a development environment 105 (artifact editor) that includes…a process model editor 255. The process model editor 255 can provide functionality for building and editing a business process model (artifact)…), a client application of a local system (Reisbich; [0018 – 0019] …Clients 130, 135 (local system), as well as other users external to environment 100, can, directly or indirectly (e.g., via a proxy, virtual machine interface, etc.) access and perform operations, testing, and dry runs using the development environment 105…), an artifact worker of the process automation system, a remote agent (Reisbich; Fig. 1, [0018] …The development environment 105 (worker) can be an integrated development environment (automation/remote agent) of the development environment 105, including the dry-run simulation tool 110, can be installed on the client devices 130, 135 themselves, and interact with a backend portion of the development environment 105 remote from the client devices 130, 135…;…; [0027 – 0028] …Each client 130, 135 can include a graphical user interface (GUI) (client application, automation/remote agent)… A GUI can comprise a graphical user interface operable to allow the user to interface with at least a portion of environment 100 for any suitable purpose, including allowing a user to interact with one or more software applications, including the development environment 105… the GUI can be any graphical user interface, such as a web browser (client application, automation/remote agent)…)

Claim 16
This limitation is already discussed in claim 9; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 10; therefore, it is rejected for the same reasons.


Claim 18
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 19
Reisbich also teaches the artifact is an automation artifact (Reisbich; [0032] … The process model editor 255 can provide functionality for building and editing a business process model (artifact)…; [0038] … In this example, business process model 405 (automation artifact) models  a vacation request business process that, when fully developed and deployed, can allow employees to submit a vacation request to a manager and receive a response, for example, via email to the request…) and the remote agent is an automation agent executed by the local system (Reisbich; [0018] …In some instances, at least a portion (automation/remote agent) of the development environment 105, including the dry-run simulation tool 110, can be installed on the client devices 130, 135 themselves, and interact with a backend portion of the development environment 105 remote from the client devices 130, 135…; [0027 – 0028] …Each client 130, 135 can include a graphical user interface (GUI) (client application, automation/remote agent)… A GUI can comprise a graphical user interface operable to allow the user to interface with at least a portion of environment 100 for any suitable purpose, including allowing a user to interact with one or more software  the GUI can be any graphical user interface, such as a web browser (client application, automation/remote agent)…)

Claim 20
Reisbich also teaches the artifact is a process artifact (Reisbich; [0032] … The process model editor 255 can provide functionality for building and editing a business process model (artifact)…) and the remote agent is a process agent executed by a cloud system (Reisbich; Fig. 1, [0018] FIG. 1 illustrates an example computing system 100 including a development environment 105 that includes a dry-run simulation tool 110…In still other examples, the development environment 105 (process agent, remote agent, worker) can be provided as a distributed software environment, such as a cloud computing system…)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192